information is left out of the petition and accompanying documentation,
                we have no way of properly evaluating the petition."). Accordingly, we
                deny this petition.
                            It is so ORDERED.



                                                                                     J.




                                                            Gibbons


                                                                      Piek.
                                                            Pickering



                cc:   Hon. Lidia Stiglich, District Judge
                      Theresa Miller
                      Hawkins Folsom & Muir
                      Loay Turner
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) [947A